      Case 4:20-cv-02840 Document 1 Filed on 08/13/20 in TXSD Page 1 of 7




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION

Javed Iqbal,                                     )
       Plaintiff                                 )           Civil Action
                                                 )           File No. 4:20-cv-
v.                                               )
                                                 )
S & S USA Enterprises, Inc.; Sami                )           Jury Demanded
Business, Inc.; Sarah Khan Sohail; and           )
Muhammad Sohail Sheikh,                          )
      Defendants.                                )
                                                 )


                           P LAINTIFF ’ S O RIGINAL C OMPLAINT

       COMES NOW PLAINTIFF, Javed Iqbal (“Mr. Iqbal” or “Plaintiff”), and complains of

S & S USA Enterprises, Inc.; Sami Business, Inc.; Sarah Khan Sohail; and Muhammad Sohail

Sheikh (collectively, the “Defendants”), and for cause of action would respectfully show the Court

as follows:

                                           I.
                            INTRODUCTION AND SUMMARY OF SUIT

       1.      Mr. Javed Iqbal files this civil action under the Fair Labor Standards Act, 29 U.S.C.

§ 201, et seq. (“FLSA”). He seeks unpaid overtime wages from the Defendants.

       2.      Defendants own, operate and control gasoline stations and/or convenience stores in

the Houston Metropolitan area. Mr. Iqbal worked as a clerk for Defendants’ businesses.

       3.      Mr. Iqbal routinely worked in excess of 40 hours a week, yet he did not receive

overtime wages as the FLSA requires. See 29 U.S.C. § 207(a).

       4.      This action seeks equitable relief, compensatory and liquidated damages, attorney’s

fees, all costs of the action, and post-judgment interest for Defendants’ willful failure to pay

overtime wages to Mr. Iqbal.




                                                 1
      Case 4:20-cv-02840 Document 1 Filed on 08/13/20 in TXSD Page 2 of 7




                                                II.
                         SUBJECT MATTER JURISDICTION AND VENUE

       5.      Mr. Iqbal brings before this Honorable Court claims pursuant to a federal statute,

the Fair Labor Standards Act, 29 U.S.C. §201, et seq.; thus, the Court has federal question

jurisdiction pursuant to 28 U.S.C. §1331.

       6.      Venue is proper in the Southern District of Texas under 28 U.S.C. § 1441(a).

                                            III.
                             PARTIES AND PERSONAL JURISDICTION

       7.      Plaintiff, Javed Iqbal, is a resident of Harris County, Texas. Plaintiff was an

employee engaged in commerce while he worked for the Defendants as a clerk.

       8.      Defendant, S & S USA Enterprises, Inc., is a Texas corporation to be served with

summons and complaint by serving its duly appointed registered agent, Ms. Sarah Khan Sohail, at

the address the legal entity designates for service, 4615 Silverlake Drive, Sugar Land, Texas

77479. This Defendant is engaged in business in the State of Texas by its ownership and operation

of one or more gasoline stations and/or convenience stores. For this reason, the Court has personal

jurisdiction over this Defendant.

       9.      Defendant, Sami Business, Inc., is a Texas corporation to be served with summons

and complaint by serving its duly appointed registered agent, Ms. Sarah Khan Sohail, at the address

the legal entity designates for service, 4615 Silverlake Drive, Sugar Land, Texas 77479. This

Defendant is engaged in business in the State of Texas by its ownership and operation of one or

more gasoline stations and/or convenience stores. For this reason, the Court has personal

jurisdiction over this Defendant.

       10.     Defendant, Sarah Khan Sohail, may be served with summons and complaint at

her residential address, 4615 Silverlake Drive, Sugar Land, Texas 77479. This Defendant has

acted, directly or indirectly, in the interest of an employer with respect to an employee, namely,



                                                2
      Case 4:20-cv-02840 Document 1 Filed on 08/13/20 in TXSD Page 3 of 7




Mr. Iqbal. Further, this Defendant resides, and is engaged in business, in the State of Texas. For

this reason, the Court has personal jurisdiction over this Defendant.

       11.     Defendant, Muhammad Sohail Sheikh, may be served with summons and

complaint at his residential address, 4615 Silverlake Drive, Sugar Land, Texas 77479. This

Defendant has acted, directly or indirectly, in the interest of an employer with respect to an

employee, namely, Mr. Iqbal. Further, this Defendant resides, and is engaged in business, in the

State of Texas. For this reason, the Court has personal jurisdiction over this Defendant.

       12.     Whenever this complaint alleges that one or more Defendant committed any act or

omission, it is meant that such act or omission was not only committed individually or jointly by

those Defendants, but also by Defendants’ officers, directors, vice-principals, agents, servants, or

employees, and that at the time such act or omission was committed, it was done with full

authorization, ratification or approval of Defendants or was done in the routine normal course and

scope of employment of one or more Defendant’s officers, directors, vice-principals, agents,

servants, or employees.

                                              IV.
                                         FLSA COVERAGE

       13.     Plaintiff alleges a willful violation of the FLSA. As such, for purposes of this civil

action, the “relevant period” is the time-period commencing on the date that is three years prior to

the filing of this action, and continuing thereafter until time of trial and judgment.

       14.     During the relevant period, each Defendant was an “employer”. 29 U.S.C. § 203(d).

       15.     During the relevant period, Mr. Iqbal was an “employee”. 29 U.S.C. § 203(e).

       16.     During the relevant period, the Defendants collectively constituted an “enterprise”.

29 U.S.C. § 203(r); 29 U.S.C. § 203(s)(1)(A).

       17.     During the relevant period, the Defendants together were an integrated enterprise.

Trevino v. Celanese Corp., 701 F.2d 397, 404 (5th Cir. 1983).


                                                  3
      Case 4:20-cv-02840 Document 1 Filed on 08/13/20 in TXSD Page 4 of 7




       18.     During the relevant period, Defendants were an enterprise engaged in commerce or

in the production of goods for commerce because they had employees who were engaged in

commerce or in the production of goods for commerce. 29 U.S.C. § 203(s)(1).

       19.     Furthermore, Defendants have had, and continue to have, annual gross business

volume in excess of the statutory standard.

       20.     During the relevant period, Mr. Iqbal was an individual employee engaged in

commerce. 29 U.S.C. § 207.

                                               V.
                                              FACTS

       21.     The Defendants employed Mr. Iqbal as a store clerk at two of their businesses for

approximately nine years.

       22.     For eight (8) months, from December 1, 2019 until August 2, 2020, Mr. Iqbal

worked at a convenience store doing business as “A & B Grocery”. Upon information and belief,

A & B Grocery is, or was, owned by Defendant Sami Business, Inc. during the relevant period.

A & B Grocery is located at 515 Berry Road, Houston, Texas 77022.

       23.     Prior to December 1, 2019, for approximately eight years and four months, Mr.

Iqbal worked at a gasoline station and convenience store doing business as “Berry Food Store”.

Upon information and belief, Berry Food Store is, or was, owned by Defendant S & S USA

Enterprises, Inc. during the relevant period. Berry Food Store is located at 516 Berry Road,

Houston, Texas 77022.

       24.     During his employment, Mr. Iqbal worked overtime hours on a weekly basis.

       25.     Typically, Mr. Iqbal worked from 2:00 p.m. until 11:00 p.m. each day from Sunday

through Thursday. On Friday and Saturday, Mr. Iqbal worked from 2:00 p.m. until 12:00 a.m.

       26.     For all hours worked (straight-time and overtime), Mr. Iqbal received from the

Defendants $12.00 per hour.


                                                4
      Case 4:20-cv-02840 Document 1 Filed on 08/13/20 in TXSD Page 5 of 7




       27.     Not only did the Defendants fail to fulfill their statutory obligation to pay overtime

wages, they also failed to maintain the time and pay records pertaining to Mr. Iqbal.

       28.     Mr. Iqbal performed duties typically performed by a gas station and convenience

store clerk, such as operating the cash register, assisting local and out-of-state customers with their

purchases, stocking inventory on shelves, and cleaning the premises.

       29.     The Defendants controlled Mr. Iqbal’s terms and conditions of employment,

including decisions relating to payment of some but not all wages due (i.e., non-payment of

overtime wages), Mr. Iqbal’s hourly pay rate, and the number of hours Mr. Iqbal worked during

each workweek.

       30.     The individual Defendants own(ed), control(led) and operate(d) A & B Grocery

and Berry Food Store during the relevant period; and, the Defendants possessed the authority to

make all decisions pertaining to the operation of these businesses.

       31.     For nine years, Defendants willfully and purposefully failed to pay the overtime

wages Mr. Iqbal earned and was owed under the FLSA. To the maximum extent of the law, Mr.

Iqbal now seeks to recover from the Defendants all overtime wages due.

                                             VI.
                             CAUSE OF ACTION AND DAMAGES SOUGHT

                Violation of the FLSA – Failure to pay overtime wages to Plaintiff

       32.     Each and every allegation contained in the foregoing paragraphs is re-alleged as if

fully rewritten herein.

       33.     Defendants violated the FLSA by failing to pay Mr. Iqbal at the premium overtime

rate as 29 U.S.C. § 207 requires.

       34.     Defendants also committed repeated and willful violations of the recordkeeping

requirements of the FLSA and its regulations. See, 29 U.S.C. §211(c); 29 C.F.R. §516. 29; and

C.F.R. §516.27.


                                                  5
       Case 4:20-cv-02840 Document 1 Filed on 08/13/20 in TXSD Page 6 of 7




       35.     During the relevant period, Mr. Iqbal was a non-exempt employee – that is, he was

entitled to receive overtime pay for all hours he worked in excess of 40 during each seven-day

workweek.

       36.     During his employment with the Defendants, Mr. Iqbal worked overtime hours on

a weekly basis at the request of his employer.

       37.     Despite Defendants’ awareness of the overtime pay requirements the FLSA

imposed upon them, Defendants informed Mr. Iqbal that he would not receive the overtime wage

premium for hours he worked in excess of 40 on a weekly basis.

       38.     Mr. Iqbal in fact received no overtime wage premium for the overtime hours he

worked each week during the relevant period.

       39.     Defendants’ knowing, repeated and consistent failure, over nine years, to pay

overtime wages to Mr. Iqbal on a weekly basis amounts to a willful pattern and practice of illegal

conduct under the FLSA.

       40.     Mr. Iqbal thus sues the Defendants for all unpaid overtime wages falling within the

relevant period. Day-in and day-out, Mr. Iqbal devoted nine years to enrich the Defendants, partly

at Mr. Iqbal’s expense. This is clearly an instance where the statute of limitations operates an

injustice upon the Plaintiff.

       41.     Mr. Iqbal further seeks liquidated damages in an amount equaling the sum the jury

awards for overtime wages under 29 U.S.C. § 207; attorney’s fees and costs under 29 U.S.C.

§216(b); and, post-judgment interest at the highest rate allowed by law.

                                             VII.
                                         JURY DEMAND

       42.     Mr. Iqbal demands a jury trial.




                                                 6
      Case 4:20-cv-02840 Document 1 Filed on 08/13/20 in TXSD Page 7 of 7




                                          VIII.
                                    PRAYER FOR RELIEF

     WHEREFORE, PREMISES CONSIDERED, Plaintiff Javed Iqbal respectfully requests that

upon final hearing the Honorable Court grant relief by entering Final Judgment, jointly and

severally, against Defendants S & S USA Enterprises, Inc.; Sami Business, Inc.; Sarah Khan

Sohail; and Muhammad Sohail Sheikh, as follows:

       a.     Declare the Defendants violated 29 U.S.C. § 207 because they failed to pay
              Plaintiff’s overtime wages;

       b.     Declare the Defendants’ violations of the FLSA are willful;

       c.     Order Defendants to pay Mr. Iqbal’s unpaid overtime wages;

       d.     Order Defendants to pay liquidated damages in an amount equal to Mr. Iqbal’s
              unpaid overtime wages;

       e.     Order Defendants to pay Mr. Iqbal’s reasonable attorney’s fees and all costs of
              litigation; and,

       f.     Order Defendants to pay post-judgment interest accessed at the highest lawful rate
              on all amounts, including attorney fees and litigation costs.

                                                   Respectfully submitted,
                                                   ALI S. AHMED, P.C.

                                           By:     /s/ Salar Ali Ahmed
                                                   Salar Ali Ahmed
                                                   Federal Id. No. 32323
                                                   State Bar No. 24000342
                                                   430 W. Bell Street
                                                   Houston, Texas 77019
                                                   Telephone: (713) 898-0982
                                                   Email: aahmedlaw@gmail.com
                                                   Attorney for Plaintiff
                                                   Javed Iqbal




                                              7
